Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the rearview device, as cited in claim 28, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that a camera system and the rearview camera are to separate subject matters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. The omitted structural cooperative relationships are: a first polarizer, a second polarizer, an electro-optic modulator and a magneto-optic modulator.
In absence of essential structural positive relationship of the first polarizer, the second polarizer, the electro-optic modulator and the magneto-optic modulator, it remains uncertain as to how the first polarizer, the second polarizer, the electro-optic modulator and the magneto-optic modulator are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the first polarizer, the second polarizer, the electro-optic modulator and the magneto-optic modulator, it remains uncertain as to whether the first polarizer, the second polarizer, the electro-optic modulator and the magneto-optic modulator are structurally part of the claimed device.
	The Examiner proposes to cite all of these elements (the first polarizer, the second polarizer, the electro-optic modulator and the magneto-optic modulator) positively within the claim in order to overcome this particular rejection.
	Dependent claims 16-28 are necessarily rejected since they depend upon rejected base claim.
	Prior art of the record does not disclose applicant’s claimed filter device modulation control method for avoiding flicker appearing in a streamed video images before acquiring images, the method including the combination of:
(a) setting an exposure time to be equal or longer than an oscillating light source’s period duration or to be as long as possible between two frames in an image acquisition of streamed video images;
	(b) polarizing incoming light in a first polarizer to turn into polarized light with a first polarization;
	(c) altering the polarization of the light with the first polarization in an electro- or magneto- optic modulator by an angle α to turn into light with a second polarization, the altering of the first polarization depending on a voltage or current applied to the modulator; and
	(d) reducing an amount of light with the second polarization in a second polarizer with the remaining intensity of the outgoing light I2 being I2 = I1cos2 β,	
wherein I1 is a light intensity before passing the second polarizer and β is an angle between the polarization orientation of the light and the polarization orientation of the second polarizer. The filter device includes the first polarizer, the second polarizer and the electro- or magneto- optic modulator.

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 16-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879